Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 1 of 54 PageID #: 3352




                        Exhibit A
      Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 2 of 54 PageID #: 3353


Scerbo, Michael S.

Subject:                             FW: Sanofi-Aventis U.S. LLC, et al. v MSN Pharms., Inc., et al., C.A. No. 20-646; v. Mylan
                                     Labs. Ltd., C.A. No. 20-761; v. Accord Healthcare Inc., C.A. No. 20-803; v. Actavis LLC, et
                                     al., C.A. No. 20-804




From: Zalcenstein, Aviv A <AZalcenstein@goodwinlaw.com>
Sent: Monday, August 3, 2020 1:35 PM
To: Meier, Whitney L. <WLMeier@Venable.com>; Rapalino, Emily L. <ERapalino@goodwinlaw.com>;
dwiesen@goodwinproctor.com; Mahmood, Tiffany <TMahmood@goodwinlaw.com>; Broussard, Joel
<JBroussard@goodwinlaw.com>; jshaw@shawkeller.com; kkeller@shawkeller.com; dfry@shawkeller.com;
nhoeschen@shawkeller.com; 'Alul, Andrew M. (AAlul@taftlaw.com)' <AAlul@taftlaw.com>; Shrestha, Roshan P.
<rshrestha@taftlaw.com>; Auten, Stephen R. <sauten@taftlaw.com>; karas@rlf.com; jcp@pmhdelaw.com;
mch@pmhdelaw.com; William Hare <bill@miplaw.com>; kylemusgrove@parkerpoe.com;
johnbateman@parkerpoe.com; elizabethcrompton@parkerpoe.com; bderenzi@bpirx.com; Farnan@rlf.com;
frodriguez@windelsmarx.com; jbarabas@windelsmarx.com; nbelgam@skjlaw.com; eormerod@skjlaw.com;
DGattuso@proctorheyman.com <DGattuso@hegh.law>; twerner@carolsoncaspers.com;
smatheson@carlsoncaspers.com; kdorsney@morrisjames.com; spatel@schiffhardin.com; hji@schiffhardin.com;
kdorsney@morrisjames.com; rdaignault@goldbergsegalla.com; rjuang@goldbergsegalla.com; stamoulis@swdelaw.com;
weinblatt@swdelaw.com; Reed, Matthew <MReed@wsgr.com>; Powell III, G. Edward <epowell@wsgr.com>; Devine,
Wendy <wdevine@wsgr.com>; Hanson, Tina <thanson@wsgr.com>; David Moore <dmoore@potteranderson.com>;
BPalapura@potteranderson.com; ttimlin@potteranderson.com
Cc: Solander, William E. <WSolander@Venable.com>; Minion, Daniel J. <DMinion@Venable.com>; Scerbo, Michael S.
<MScerbo@Venable.com>; Blumenfeld, Jack <JBlumenfeld@MNAT.com>; 'dfahnestock@mnat.com'
<dfahnestock@MNAT.com>
Subject: RE: Sanofi-Aventis U.S. LLC, et al. v MSN Pharms., Inc., et al., C.A. No. 20-646; v. Mylan Labs. Ltd., C.A. No. 20-
761; v. Accord Healthcare Inc., C.A. No. 20-803; v. Actavis LLC, et al., C.A. No. 20-804

[External]

Counsel,

Per our conversation on Friday, attached please find Defendants’ edits to the scheduling order, including a proposal for
fact deposition transcripts concerning the subject matter of the ‘592 patent to be deemed produced, and have the same
effect as if taken in this action. Please let us know if Sanofi is amenable to the attached schedule and proposition
regarding these fact depositions.

Aviv A. Zalcenstein


Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
o +1 212 459 7355
f +1 212 202 5115
AZalcenstein@goodwinlaw.com | goodwinlaw.com




                                                                1
      Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 3 of 54 PageID #: 3354



From: Meier, Whitney L. <WLMeier@Venable.com>
Sent: Thursday, July 23, 2020 10:11 AM
To: Rapalino, Emily L. <ERapalino@goodwinlaw.com>; dwiesen@goodwinproctor.com; Zalcenstein, Aviv A
<AZalcenstein@goodwinlaw.com>; Mahmood, Tiffany <TMahmood@goodwinlaw.com>; Broussard, Joel
<JBroussard@goodwinlaw.com>; jshaw@shawkeller.com; kkeller@shawkeller.com; dfry@shawkeller.com;
nhoeschen@shawkeller.com; 'Alul, Andrew M. (AAlul@taftlaw.com)' <AAlul@taftlaw.com>; Shrestha, Roshan P.
<rshrestha@taftlaw.com>; Auten, Stephen R. <sauten@taftlaw.com>; karas@rlf.com; jcp@pmhdelaw.com;
mch@pmhdelaw.com; William Hare <bill@miplaw.com>; kylemusgrove@parkerpoe.com;
johnbateman@parkerpoe.com; elizabethcrompton@parkerpoe.com; bderenzi@bpirx.com; Farnan@rlf.com;
frodriguez@windelsmarx.com; jbarabas@windelsmarx.com; nbelgam@skjlaw.com; eormerod@skjlaw.com;
DGattuso@proctorheyman.com <DGattuso@hegh.law>; twerner@carolsoncaspers.com;
smatheson@carlsoncaspers.com; kdorsney@morrisjames.com; spatel@schiffhardin.com; hji@schiffhardin.com;
kdorsney@morrisjames.com; rdaignault@goldbergsegalla.com; rjuang@goldbergsegalla.com; stamoulis@swdelaw.com;
weinblatt@swdelaw.com; 'Reed, Matt (MReed@wsgr.com)' <MReed@wsgr.com>; Powell III, G. Edward
<epowell@wsgr.com>; Devine, Wendy <wdevine@wsgr.com>; Hanson, Tina <thanson@wsgr.com>; David Moore
<dmoore@potteranderson.com>; BPalapura@potteranderson.com; ttimlin@potteranderson.com
Cc: Solander, William E. <WSolander@Venable.com>; Minion, Daniel J. <DMinion@Venable.com>; Scerbo, Michael S.
<MScerbo@Venable.com>; Blumenfeld, Jack <JBlumenfeld@MNAT.com>; 'dfahnestock@mnat.com'
<dfahnestock@MNAT.com>
Subject: Sanofi-Aventis U.S. LLC, et al. v MSN Pharms., Inc., et al., C.A. No. 20-646; v. Mylan Labs. Ltd., C.A. No. 20-761; v.
Accord Healthcare Inc., C.A. No. 20-803; v. Actavis LLC, et al., C.A. No. 20-804

Counsel,

Attached is Sanofi’s proposed scheduling order for the above-captioned cases. Please provide your comments well in
advance of the August 5 filing deadline.

Best regards,

Whitney L. Meier, Esq.
Venable | Fitzpatrick
t 212.218.2379
Venable LLP, Rockefeller Center, 1270 Avenue of the Americas, 24th Floor
New York, NY 10020

WLMeier@Venable.com | www.Venable.com

************************************************************************
This electronic mail transmission may contain confidential or privileged information. If
you believe you have received this message in error, please notify the sender by reply
transmission and delete the message without copying or disclosing it.
************************************************************************


*******************************************************************
This message was sent from Goodwin Procter LLP and is intended only for the designated recipient(s). It may contain
confidential or proprietary information and may be subject to the attorney-client privilege or other confidentiality
protections. If you are not a designated recipient, you may not review, copy or distribute this message. If you receive
this in error, please notify the sender by reply e-mail and delete this message. Thank you.
*******************************************************************

                                                                      2
     Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 4 of 54 PageID #: 3355


This email and any attachments thereto may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by others is strictly
prohibited. If you are not the intended recipient, please contact the sender immediately and permanently delete the
original and any copies of this email and any attachments thereto.


************************************************************************
This electronic mail transmission may contain confidential or privileged information. If
you believe you have received this message in error, please notify the sender by reply
transmission and delete the message without copying or disclosing it.
************************************************************************




                                                            3
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 5 of 54 PageID #: 3356




                        Exhibit B
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 6 of 54 PageID #: 3357




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                     Plaintiffs,        Civil Action No. 3:14-cv-07869(MAS)(LHG)
                                        Civil Action No. 3:14-cv-08082(MAS)(LHG)
             v.                         Civil Action No. 3:15-cv-02631(MAS)(LHG)

 FRESENIUS KABI USA, LLC,

       Defendant.
 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                     Plaintiffs,
                                        Civil Action No. 3:14-cv-08079(MAS)(LHG)
                                        Civil Action No. 3:15-cv-02520(MAS)(LGH)
             v.

 ACCORD HEALTHCARE, INC.,

       Defendant.
 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                     Plaintiffs,
                                        Civil Action No. 3:14-cv-08081(MAS)(LHG)
             v.                         Civil Action No. 3:15-cv-02521(MAS)(LHG)

 BPI LABS, LLC AND BELCHER
 PHARMACEUTICALS, LLC,

       Defendants.
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 7 of 54 PageID #: 3358




 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                    Plaintiffs,
                                        Civil Action No. 3:15-cv-00287(MAS)(LHG)
                                        Civil Action No. 3:15-cv-01835(MAS)(LHG)
             v.

 APOTEX CORP. AND APOTEX, INC.,

                    Defendants.
 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                    Plaintiffs,
                                        Civil Action No. 3:15-cv-00289(MAS)(LHG)
             v.                         Civil Action No. 3:15-cv-01836(MAS)(LHG)

 BRECKENRIDGE PHARMACEUTICAL,
 INC.,

       Defendant.
 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                    Plaintiffs,         Civil Action No. 3:15-cv-00290(MAS)(LHG)
                                        Civil Action No. 3:15-cv-03392(MAS)(LHG)
             v.

 MYLAN LABORATORIES LTD.,

       Defendant.
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 8 of 54 PageID #: 3359




 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                        Plaintiffs,
                                            Civil Action No. 3:15-cv-00776(MAS)(LHG)
                                            Civil Action No. 3:15-cv-03107(MAS)(LHG)
               v.

 ACTAVIS LLC,

         Defendant.
 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and
 SANOFI

                        Plaintiffs,
                                            Civil Action No. 3:15-cv-02522(MAS)(LHG)
               v.

 DR. REDDY’S LABORATORIES, INC. AND
 DR. REDDY’S LABORATORIES, LTD.,

         Defendants.

 SANOFI-AVENTIS U.S. LLC,
 AVENTIS PHARMA S.A. and SANOFI

 Plaintiffs,
                                            Civil Action No. 15-cv-02523(MAS)(LHG)
 v.

 GLENMARK PHARMACEUTICALS, INC.,
 USA and GLENMARK
 PHARMACEUTICALS LTD.,


 Defendants.

                       PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
                       DEFENDANTS’ NOTICE OF 30(b)(6) DEPOSITION
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 9 of 54 PageID #: 3360




                Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, plaintiffs

 Sanofi-Aventis U.S. LLC, Aventis Pharma S.A., and Sanofi (collectively, “Plaintiffs”) hereby

 make the following objections and responses to the Notice of 30(b)(6) Deposition of Plaintiffs

 served by defendants Fresenius Kabi USA, LLC (“Fresenius”); Accord Healthcare, Inc.

 (“Accord”); BPI Labs, LLC and Belcher Pharmaceuticals, LLC (collectively, “BPI-Belcher”);

 Apotex Corp. and Apotex Inc. (collectively, “Apotex”); Breckenridge Pharmaceutical, Inc.

 (“Breckenridge”); Mylan Laboratories Limited (“Mylan”); Actavis LLC (“Actavis”); Dr.

 Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. (collectively, “DRL”); and

 Glenmark Pharmaceuticals Inc., USA and Glenmark Pharmaceuticals Ltd. (collectively,

 “Glenmark”) (all collectively, “Defendants”) on April 13, 2016, as follows:

                                     GENERAL OBJECTIONS

                Plaintiffs incorporate by reference the objections set forth in Plaintiffs’ Responses

 to Defendant Apotex’s First Set of Requests for the Production of Documents and Things (Nos.

 1-54), served to all Defendants on October 5, 2015 (“Plaintiffs’ Response to Apotex”) and the

 objections set forth in Plaintiffs’ Responses to Defendants’ First Set of Joint Interrogatories to

 Plaintiffs (Nos. 1-9), served to all Defendants on December 16, 2015.

                1.      Plaintiffs object to each and every deposition topic (“Topic”) to the extent

 that it seeks examination regarding, and discovery of, information protected from disclosure by

 the attorney-client privilege, work product immunity doctrine, Rule 408 of the Federal Rules of

 Evidence, or any other privilege or exemption afforded by applicable law.

                2.      Plaintiffs object to each and every definition, instruction, and Topic to the

 extent that they seek examination regarding, and disclosure of, information not within Plaintiffs’




                                                    1
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 10 of 54 PageID #: 3361




  possession, custody or control; to do so would place an undue burden upon Plaintiffs and is not

  otherwise required by law.

                 3.      Plaintiffs object to each Topic to the extent it seeks information or

  testimony that is not relevant to any claim, defense, or issue raised in this litigation, or seeks

  information or testimony that is not reasonably calculated to lead to the discovery of admissible

  evidence.

                 4.      Plaintiffs object to each and every definition, instruction and Topic to the

  extent that they improperly purport to impose obligations on Plaintiffs that exceed or are

  inconsistent with their obligations under, or are premature in light of, the Federal Rules of Civil

  Procedure and the Local Civil Rules of the United States District Court for the District of New

  Jersey (“Local Rules”).

                 5.      Plaintiffs object to each and every Topic to the extent it seeks examination

  regarding and disclosure of proprietary or confidential information, non-public information or trade

  secrets. Plaintiffs will disclose information only in accordance with the Discovery Confidentiality

  Orders entered in the above-captioned actions.

                 6.      Plaintiffs object to each and every Topic to the extent it seeks expert

  discovery from fact witnesses or otherwise expert discovery in advance of expert discovery as

  scheduled by the Court.

                 7.      Plaintiffs object to each and every definition, instruction, and Topic to the

  extent that it seeks examination regarding, and the disclosure of, information already known to

  Defendants, or in Defendants’ possession, custody or control, and/or seeks information that may be

  obtained from other sources or through other means of discovery that are more convenient, more

  efficient, more practical, less burdensome and/or less expensive.



                                                     2
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 11 of 54 PageID #: 3362




                 8.       Plaintiffs object to each and every Topic as overly broad and unduly

  burdensome to the extent that the topics do not state with reasonable particularity the topics on

  which Defendants seek testimony as required by Rule 30(b)(6).

                 9.       Plaintiffs object to each Topic and Defendants’ Definitions to the extent it

  seeks testimony concerning “any,” “all,” “any and all,” “in whole or in part,” or “each” person,

  document, meeting, experiment, or the like, on the grounds that such Topics are overbroad and

  providing a response would be unduly burdensome.

                 10.      Plaintiffs object to each and every Topic to the extent it seeks deposition

  testimony to ascertain Plaintiffs’ legal argument, as opposed to discoverable facts.

                 11.      These objections are made without waiver of and with preservation of:

                       a. All questions as to competency, relevancy, materiality, privilege and

                          admissibility of any information, documents and things, and the subject

                          matter thereof, as evidence for any purpose and in any further proceeding

                          in the above-captioned actions and in any other action;

                       b. The right to object to the use of any information, documents or things or

                          the subject matter thereof related to any of the Topics, on any ground in

                          any further proceeding in the above-captioned action and any other

                          action;

                       c. The right to object on any ground at any time to a demand or topic for

                          further information, documents or things related to the topics identified

                          by Defendants; and

                       d. The right at any time to review, correct, add to, supplement or clarify any

                          of the responses contained herein.



                                                    3
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 12 of 54 PageID #: 3363




                 12.     Plaintiffs object to Defendants’ definition of “Sanofi U.S.” as vague,

  overly broad and unduly burdensome, and to the extent it purports to include “any and all

  predecessors, successors, divisions, subsidiaries, or joint ventures thereof” and “any and all

  parent or affiliated companies or corporations, and all officers, directors, employees, agents,

  attorneys, representatives, partners, affiliates and all other persons or entities acting or purporting

  to act or that have acted or purported to have acted on behalf of any of the foregoing.” Plaintiffs

  further object to this definition as overbroad to the extent it attempts to impose burdens on

  Plaintiffs greater than or inconsistent with those imposed by the Federal Rules of Civil

  Procedure, the Local Rules, or any order of the Court in this matter. Plaintiffs further object to

  this definition to the extent it includes Plaintiffs’ counsel and, therefore, seeks information

  protected by the attorney-client privilege and/or the attorney work product doctrine.

                 13.     Plaintiffs object to Defendants’ definition of “Aventis” as vague, overly

  broad and unduly burdensome, and to the extent it purports to include “any and all predecessors,

  successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

  affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

  representatives, partners, affiliates and all other persons or entities acting or purporting to act or

  that have acted or purported to have acted on behalf of any of the foregoing.” Plaintiffs further

  object to this definition as overbroad to the extent it attempts to impose burdens on Plaintiffs

  greater than or inconsistent with those imposed by the Federal Rules of Civil Procedure, the

  Local Rules, or any order of the Court in this matter. Plaintiffs further object to this definition to

  the extent it includes Plaintiffs’ counsel and, therefore, seeks information protected by the

  attorney-client privilege and/or the attorney work product doctrine.




                                                     4
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 13 of 54 PageID #: 3364




                 14.     Plaintiffs object to Defendants’ definition of “Sanofi” as vague, overly

  broad and unduly burdensome, and to the extent it purports to include “any and all predecessors,

  successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

  affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

  representatives, partners, affiliates and all other persons or entities acting or purporting to act or

  that have acted or purported to have acted on behalf of any of the foregoing.” Plaintiffs further

  object to this definition as overbroad to the extent it attempts to impose burdens on Plaintiffs

  greater than or inconsistent with those imposed by the Federal Rules of Civil Procedure, the

  Local Rules, or any order of the Court in this matter. Plaintiffs further object to this definition to

  the extent it includes Plaintiffs’ counsel and, therefore, seeks information protected by the

  attorney-client privilege and/or the attorney work product doctrine.

                 15.     Plaintiffs object to Defendants’ definition of “RPR” as vague, overly

  broad and unduly burdensome, and to the extent it purports to include “any and all predecessors,

  successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

  affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

  representatives, partners, affiliates and all other persons or entities acting or purporting to act or

  that have acted or purported to have acted on behalf of any of the foregoing.” Plaintiffs further

  object to this definition as overbroad to the extent it attempts to impose burdens on Plaintiffs

  greater than or inconsistent with those imposed by the Federal Rules of Civil Procedure, the

  Local Rules, or any order of the Court in this matter. Plaintiffs further object to this definition to

  the extent it includes Plaintiffs’ counsel and, therefore, seeks information protected by the

  attorney-client privilege and/or the attorney work product doctrine.




                                                     5
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 14 of 54 PageID #: 3365




                 16.     Plaintiffs object to Defendants’ definition of “Plaintiffs,” “you,” or “your,”

  as vague, overly broad and unduly burdensome, and to the extent it purports to include “all past

  and present officers, directors, executives, partners, employees, affiliates, attorneys accountants,

  agents, consultants, representatives, and contracted facilities or service providers, as well as

  persons acting or purporting to act on their behalf” and “all past or present parents, subsidiaries,

  members, and/or affiliated or controlled entities or joint-ventures thereof.” Plaintiffs further

  object to this definition as overbroad to the extent it attempts to impose burdens on Plaintiffs

  greater than or inconsistent with those imposed by the Federal Rules of Civil Procedure, the

  Local Rules, or any order of the Court in this matter. Plaintiffs further object to this definition to

  the extent it includes Plaintiffs’ counsel, and therefore, seeks information protected by the

  attorney-client privilege and/or the attorney work product doctrine.

                 17.     Plaintiffs object to Defendants’ definition of “communication” as overly

  broad and unduly burdensome, and to the extent it purports to include “every contact of any

  nature, whether oral or written, from one person to another, and any evidence of such contact,

  including without limitation any correspondence, memoranda, notes, diaries, daily calendars,

  electronic mail messages, voicemail messages, ‘instant messages,’ computer files, electronic or

  magnetic media, or other documents containing such contacts.” Plaintiffs further object to this

  definition as overbroad to the extent it attempts to impose burdens on Plaintiffs greater than or

  inconsistent with those imposed by the Federal Rules of Civil Procedure, the Local Rules, or any

  order of the Court in this matter.

                 18.     Plaintiffs object to Defendants’ definition of “Instant Litigation” as

  including litigations other than the above-captioned actions that are coordinated under the Lead

  Case No. 14-07869 (MAS)(LHG) (D.N.J.).



                                                    6
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 15 of 54 PageID #: 3366




                 19.     Plaintiffs object to Defendants’ definition of “test,” “tested,” or “testing”

  to the extent it refers to “any measurement, observation, or analysis and/or results, data, output,

  charts or interpretation thereof performed by or on behalf of Plaintiffs, whether or not

  completed,” including “all protocols, procedures or methods therefore,” “protocols, procedures,

  or methods used in maintaining and operating [any scientific] instrument,” and “all data or

  information input to the instrument for conducting the test or tests, all output, whether in

  hardcopy or in the form of computer or digital files” on the grounds that it is vague, overly

  broad, and unduly burdensome.

                 20.     These above General Objections apply to all of the Topics. To the extent that

  any particular General Objections are repeated in response to a particular Topic, the invocation of

  such Objections shall not be construed as a waiver of any other General Objections applicable to

  information falling within the scope of the Topic.


           SPECIFIC RESPONSES AND OBJECTIONS TO DEPOSITION TOPICS

  TOPIC NO. 1:

                 The conception and reduction to practice of the alleged inventions claimed in the

  patents-in-suit, including, without limitation, the dates and circumstances leading to the

  conception and reduction to practice, the contribution of the Named Inventors to that conception

  and reduction to practice, and the contribution of any other person materially involved in that

  conception or reduction to practice.

  RESPONSE AND OBJECTION TO TOPIC NO. 1:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic as improperly seeking Plaintiffs’ legal contentions. Plaintiffs

  further object to this Topic as seeking expert testimony from a fact witness.

                                                       7
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 16 of 54 PageID #: 3367




                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Hervé Bouchard to testify as to discoverable, non-privileged

  information regarding the research and development leading up to the filing of the ’170 patent.

  Plaintiffs will designate Dr. Sunil Gupta to testify as to discoverable, non-privileged information

  regarding the research and development leading up to the filing of the ’592 patent. Plaintiffs will

  designate one or more witnesses to testify regarding the research and development leading up to

  the filing of the ’907 patent.

  TOPIC NO. 2:

                  All research, development, trials, and experimentation proposed or conducted by

  or for Plaintiffs and/or RPR regarding the alleged inventions claimed in the patents-in-suit,

  including research, development, trials, or experimentation proposed or conducted by or for

  Plaintiffs and/or RPR regarding the use of cabazitaxel to treat hormone-refractory prostate

  cancer, and the identity of all those involved and their respective roles.

  RESPONSE AND OBJECTION TO TOPIC NO. 2:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and not

  likely to lead to the discovery of admissible evidence. Plaintiffs further object to this Topic on

  the grounds that it is overly broad because it does not state with reasonable particularity the

  topics on which Defendants seek testimony as required by Rule 30(b)(6). In particular, the

  research, development, trials, and experimentation proposed or conducted by or for Plaintiffs

  and/or RPR regarding the inventions claimed in the patents-in-suit and regarding the use of

  cabazitaxel to treat hormone-refractory prostate cancer involve the work of hundreds, if not,




                                                    8
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 17 of 54 PageID #: 3368




  thousands of employees, spanning for about 20 years. Plaintiffs further object to this Topic to

  the extent it is duplicative of at least Topic No. 1.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Hervé Bouchard to testify as to discoverable, non-privileged

  information regarding the research and development leading up to the filing of the ’170 patent.

  Plaintiffs will designate Dr. Sunil Gupta to testify as to discoverable, non-privileged information

  regarding the research and development leading up to the filing of the ’592 patent. Plaintiffs will

  designate one or more witnesses to testify regarding the research and development leading up to

  the filing of the ’907 patent.

  TOPIC NO. 3:

                  The preparation, filing, and prosecution of the patents-in-suit, including

  identification of persons and other entities involved during such prosecution and the earliest

  claimed priority date for each asserted claim of the patents-in-suit.

  RESPONSE AND OBJECTION TO TOPIC NO. 3:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and not

  likely to lead to the discovery of admissible evidence because for example it encompasses the

  entire prosecution history of the patents-in-suit. Plaintiffs further object to this Topic to the

  extent it seeks information that is protected under the attorney-client privilege and/or work

  product immunity or any other privilege or immunity. Plaintiffs further object to this Topic to

  the extent it is duplicative of at least Topic Nos. 1 and 2.




                                                     9
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 18 of 54 PageID #: 3369




                  In view of the foregoing General and Specific Objections, Plaintiffs will not

  produce a witness to testify on this Topic. Plaintiffs will, however, consider a narrower topic

  directed to specific aspects of the prosecution.

  TOPIC NO. 4:

                  All facts relating to the research, development, formulation, testing, experiments,

  or studies of any composition containing cabazitaxel or docetaxel or any process for preparing

  taxoids, and all facts relating to the Examples, Tables, and Figures set forth in the patents-in-suit,

  including, but not limited to, notebooks, workbooks, investigations, summaries, meeting notes or

  minutes, reports, presentations, evaluations, analyses, protocols, experimental conditions,

  equipment conditions, lab notebooks, test data, analytical data, and results or conclusions

  reached from such tests or studies, and the identity of all those involved and their respective

  roles.

  RESPONSE AND OBJECTION TO TOPIC NO. 4:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and not

  likely to lead to the discovery of admissible evidence because for example it relates to “the

  research, development, formulation, testing, experiments, or studies of any composition

  containing cabazitaxel or docetaxel or any process for preparing taxoids.” Plaintiffs further

  object to this Topic to the extent it is duplicative of at least Topic Nos. 1 and 2.

                  In view of the foregoing General and Specific Objections, Plaintiffs will not

  produce a witness to testify on this Topic. Plaintiffs will, however, consider designating a

  witness if Defendants provide a narrower scope for this Topic. See also, Responses to Topic

  Nos. 1 and 2.



                                                     10
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 19 of 54 PageID #: 3370




  TOPIC NO. 5:

                 The first synthesis of cabazitaxel, including, but not limited to, all persons

  involved in the synthesis whether employed by Plaintiffs or third parties, the date(s) the synthesis

  was started and completed, the facts surrounding the decision to make it, the process used to

  synthesize it, and the identity of all those involved and their respective roles.

  RESPONSE AND OBJECTION TO TOPIC NO. 5:

                 Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate Dr. Hervé Bouchard to testify regarding this Topic.

  TOPIC NO. 6:

                 Plaintiffs’ corporate structure, the relationship between Aventis, Sanofi, Sanofi

  U.S., RPR, and the Named Inventors, and all agreements between and among the Plaintiffs

  and/or RPR and the Named Inventors concerning the patents-in-suit, including but not limited to,

  those relating to litigation assistance, testimony, or patenting.

  RESPONSE AND OBJECTION TO TOPIC NO. 6:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic as duplicative of discovery requests served by Defendants and as

  best addressed by document discovery. Plaintiffs further object to this Topic to the extent it

  seeks information that is protected under the attorney-client privilege and/or work product

  immunity or any other privilege or immunity.

                 Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.




                                                    11
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 20 of 54 PageID #: 3371




  TOPIC NO. 7:

                  The ownership of the patents-in-suit and any transfer, grant, conveyance,

  assignment, license, attempt to license, offer to license, or other agreements relating to any

  interest or right to the patents-in-suit and any product embodying any claim of the patents-in-

  suit.

  RESPONSE AND OBJECTION TO TOPIC NO. 7:

                  Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 8:

                  All communications between Plaintiffs, RPR, and/or any third party concerning

  any of the patents-in-suit, the infringement, validity or enforceability of those patents, or any

  other issue in this litigation.

  RESPONSE AND OBJECTION TO TOPIC NO. 8:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic as overly broad, unduly burdensome, and to the extent that it seeks

  information that is not relevant to any claim/defense and not reasonably calculated to lead to the

  discovery of admissible evidence. Plaintiffs further object to this Topic to the extent it seeks

  information that is protected under the attorney-client privilege and/or work product immunity or

  any other privilege or immunity.

                  In view of the foregoing General and Specific Objections, Plaintiffs will not

  produce a witness to testify on this Topic. Plaintiffs will, however, consider designating a

  witness if Defendants provide a narrower scope for this Topic.




                                                   12
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 21 of 54 PageID #: 3372




  TOPIC NO. 9:

                  The experimental work of the Named Inventors and any person working with

  them with respect to cabazitaxel, processes for preparing taxoids, any solvate form of

  cabazitaxel, the development of new taxoids, or hormone-refractory prostate cancer treatments,

  including all communications between Plaintiffs or RPR and Hervé Bouchard, Jean-Dominique

  Bourzat, Alain Commerçon, Eric Didier, Marc-Antoine Perrin, Sunil Gupta, or any person

  working with them with respect to cabazitaxel, any solvate form of cabazitaxel, the development

  of new taxoids, or cancer treatments.

  RESPONSE AND OBJECTION TO TOPIC NO. 9:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Hervé Bouchard to testify as to discoverable, non-privileged

  information regarding the research and development leading up to the filing of the ’170 patent.

  Plaintiffs will designate Dr. Sunil Gupta to testify as to discoverable, non-privileged information

  regarding the research and development leading up to the filing of the ’592 patent. Plaintiffs will

  designate one or more witnesses to testify regarding the research and development leading up to

  the filing of the ’907 patent.

  TOPIC NO. 10:

                  The contributions of Jean-Dominique Bourzat to the patents-in-suit, including but

  not limited to his contributions to conception and reduction to practice, his role in the group



                                                  13
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 22 of 54 PageID #: 3373




  working on the research and development of cabazitaxel, his role, if any, on the research and

  development of docetaxel, and all facts related to his notebooks, workbooks, investigations,

  summaries, meeting notes or minutes, reports, presentations, evaluations, analyses, protocols,

  experimental conditions, equipment conditions, lab notebooks, test data, analytical data, and

  results or conclusions reached from such tests or studies.

  RESPONSE AND OBJECTION TO TOPIC NO. 10:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence as it pertains to the research and

  development of docetaxel. Plaintiffs further object to this Topic to the extent it is duplicative of

  at least Topic No. 1.

                 Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Hervé Bouchard to testify as to discoverable, non-privileged

  information regarding this Topic.

  TOPIC NO. 11:

                 The processes for preparing taxoids that existed before the alleged inventions

  claimed in the ’170 patent, and any advantages or disadvantages of the processes for making

  taxoids claimed in the ’170 patent as compared to the processes for making taxoids that existed

  before the alleged inventions claimed in the ’170 patent.

  RESPONSE AND OBJECTION TO TOPIC NO. 11:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to



                                                   14
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 23 of 54 PageID #: 3374




  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence. Plaintiffs further object to this Topic

  as seeking expert testimony from a fact witness.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Hervé Bouchard to testify as to discoverable, non-privileged

  information regarding this Topic.

  TOPIC NO. 12:

                  All communications to third parties by RPR, Plaintiffs, and/or the Named

  Inventors regarding RPR and/or Plaintiffs’ phase III clinical trials for a cabazitaxel drug product.

  RESPONSE AND OBJECTION TO TOPIC NO. 12:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence as it pertains to “[a]ll communications

  . . . regarding . . . phase III clinical trials for a cabazitaxel drug product.”

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Sunil Gupta to testify regarding this Topic.

  TOPIC NO. 13:

                  The preparation, filing, and contents of any NDA or IND relating to cabazitaxel

  or JEVTANA® and any communications, amendments, or supplements related thereto, including

  any correspondence either between Plaintiffs, RPR, and/or the FDA regarding NDA No. 201023,

  cabazitaxel, JEVTANA®, Defendants’ ANDAs, Defendants’ NDAs, or any citizen petition

  relating to cabazitaxel.



                                                     15
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 24 of 54 PageID #: 3375




  RESPONSE AND OBJECTION TO TOPIC NO. 13:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence as it pertains to “any NDA or IND

  relating to cabazitaxel or JEVTANA® and any communications, amendments, or supplements

  related thereto,” and “any citizen petition relating to cabazitaxel.” Plaintiffs further object to this

  Topic on the grounds that it is overly broad because it does not state with reasonable particularity

  the topics on which Defendants seek testimony as required by Rule 30(b)(6). Moreover,

  Plaintiffs have no information regarding Defendants’ ANDA and/or NDA beyond that provided

  in Defendants’ notice letters and will not designate a witness on that portion of this Topic.

                 Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Sunil Gupta to testify regarding this Topic.

  TOPIC NO. 14:

                 Plaintiffs’ knowledge of docetaxel and the use of docetaxel for the treatment of

  prostate cancer, and Plaintiffs’ reliance on docetaxel for the research and development of

  cabazitaxel, including the development of cabazitaxel for use in the treatment of prostate cancer,

  the preclinical and clinical testing of cabazitaxel, and the preparation and filing and contents of

  any NDA or IND relating to cabazitaxel or JEVTANA®.

  RESPONSE AND OBJECTION TO TOPIC NO. 14:

                 In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably



                                                    16
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 25 of 54 PageID #: 3376




  calculated to lead to the discovery of admissible evidence as it pertains to “any NDA or NDA

  relating to cabazitaxel or JEVTANA®.”

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate Dr. Sunil Gupta to testify as to the clinical testing of cabazitaxel as it

  relates to this Topic. Plaintiffs will designate one or more witnesses to testify as to the

  preclinical testing of cabazitaxel as it relates to this Topic.

  TOPIC NO. 15:

                  All facts relating to any and all comparisons of the respective properties of

  cabazitaxel and docetaxel, including but not limited to, chemical polymorphism, physical

  chemical properties, feasibility of chemical synthesis, clinical efficacy, pharmacodynamics,

  pharmacokinetics, in vitro potency, in vitro or in vivo metabolic properties, and toxicity, actual or

  potential, in humans or other mammalian species.

  RESPONSE AND OBJECTION TO TOPIC NO. 15:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence. Plaintiffs further object to this Topic

  on the grounds that it is overly broad because it does not state with reasonable particularity the

  topics on which Defendants seek testimony as required by Rule 30(b)(6).

                  In view of the foregoing General and Specific Objections, Plaintiffs will not

  produce a witness to testify on this Topic, other than Dr. Sunil Gupta regarding the differences in

  the clinical use of docetaxel and cabazitaxel. Plaintiffs will, however, consider designating

  additional witnesses if Defendants provide a narrower scope for this Topic.



                                                     17
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 26 of 54 PageID #: 3377




  TOPIC NO. 16:

                   The basis for and evidence of any and all secondary considerations or objective

  indicia of non-obviousness of the patents-in-suit, including commercial success, unexpected

  results, skepticism, praise, long-felt need, failure of others, the relevant market for JEVTANA®,

  the process(es) used to make the cabazitaxel incorporated in JEVTANA®, teaching away, and

  any nexus between the claims of the patents-in-suit and any secondary considerations relied on

  by Plaintiffs.

  RESPONSE AND OBJECTION TO TOPIC NO. 16:

                   In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic as improperly seeking Plaintiffs’ legal contentions. Plaintiffs

  further object to this Topic as seeking expert testimony from a fact witness.

                   Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 17:

                   The commercialization, promotion, marketing, and sale of JEVTANA®, including

  but not limited to, advertising, promotion, target markets, market penetration, launch plans,

  business plans, marketing plans and strategies, sales and profits, and the impact of such

  marketing and advertising efforts.

  RESPONSE AND OBJECTION TO TOPIC NO. 17:

                   In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence to the extent it pertains to the



                                                   18
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 27 of 54 PageID #: 3378




  marketing and sale of Jevtana® outside the United States or profits. Plaintiffs are not relying on

  profits to prove commercial success.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 18:

                  The resources, including monetary costs and expenses, Plaintiffs have spent

  advertising, marketing, and/or promoting JEVTANA® and Plaintiffs’ pricing policies for

  JEVTANA®, including discounts, rebates, samples, coupons, and special pricing promotions.

  RESPONSE AND OBJECTION TO TOPIC NO. 18:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence to the extent it pertains to the

  marketing and sale of Jevtana® outside the United States. Plaintiffs further object to this Topic

  to the extent it is duplicative of at least Topic No. 17.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 19:

                  Actual and projected unit sales, gross and net sales, profits, losses, and costs

  (including research and development, selling and marketing expenses, general and administrative

  expenses, and expenses relating to FDA approval process) for any product embodying the

  claimed subject matter of the patents-in-suit or sold under the trade name JEVTANA®, including




                                                    19
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 28 of 54 PageID #: 3379




  market and financial analyses that consider entry of any generic cabazitaxel injection, including

  an unbranded or authorized generic version of JEVTANA®.

  RESPONSE AND OBJECTION TO TOPIC NO. 19:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic on the grounds that it is overly broad, unduly burdensome, and to

  the extent that it seeks information that is not relevant to any claim/defense and not reasonably

  calculated to lead to the discovery of admissible evidence. In particular, Plaintiffs are not relying

  on profits to prove commercial success. Plaintiffs further object to this Topic to the extent it is

  duplicative of at least Topic Nos. 17 and 18.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 20:

                  Comparison studies conducted by Aventis, Sanofi, Sanofi U.S., RPR, the Named

  Inventors, and/or third parties of the chemical, biological, pharmacokinetic, chemical stability

  properties, physical stability properties, pharmacodynamics properties, and/or therapeutic

  properties of the subject matter of the patents-in-suit and/or of JEVTANA® with any prior art.

  RESPONSE AND OBJECTION TO TOPIC NO. 20:

                  In addition to the above General Objections, which are incorporated herein,

  Plaintiffs object to this Topic as overly broad because it does not state with reasonable

  particularity the topics on which Plaintiffs seek testimony as required by Rule 30(b)(6).

  Plaintiffs further object to this Topic to the extent it is duplicative of at least Topic No. 15.

                  Subject to and without waiver of the foregoing General and Specific Objections,

  Plaintiffs will designate one or more witnesses to testify regarding this Topic.



                                                    20
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 29 of 54 PageID #: 3380




  TOPIC NO. 21:

                 All studies conducted on the co-administration of cabazitaxel and docetaxel and

  any potential adverse events or advantages by the co-administration of cabazitaxel and docetaxel.

  RESPONSE AND OBJECTION TO TOPIC NO. 21:

                 As presently advised, Plaintiffs are not aware of any studies conducted on the co-

  administration of cabazitaxel and docetaxel.

                 In view of the foregoing General and Specific Objections, Plaintiffs will not

  produce a witness to testify on this Topic.

  TOPIC NO. 22:

                 The percentage of patients who take JEVTANA® in combination with a corticoid

  versus taking JEVTANA® alone and the percentage of patients who receive prescriptions for

  both JEVTANA® and a corticoid versus those patients who receive prescriptions for JEVTANA®

  without a prescription for a corticoid.

  RESPONSE AND OBJECTION TO TOPIC NO. 22:

                 Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate Dr. Sunil Gupta to testify regarding this Topic.

  TOPIC NO. 23:

                 The physical structure and chemical and physical properties of cabazitaxel

  acetone solvate claimed in the ’907 patent, including the percentage by weight of acetone in the

  cabazitaxel acetone solvate claimed in claims 1 and 2 of the ’907 patent, and all analytical

  techniques used to determine that percentage, including without limitation, XRPD and NMR.




                                                  21
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 30 of 54 PageID #: 3381




  RESPONSE AND OBJECTION TO TOPIC NO. 23:

                 Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 24:

                 The factual basis for all statements, assertions, examples, figures, diagrams,

  patterns, spectra, data, and test results disclosed in the ’907 patent, including the Drying Study

  set forth in column 3, lines 5-19, and including the statement in column 2, lines 37-39.

  RESPONSE AND OBJECTION TO TOPIC NO. 24:

                 Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate one or more witnesses to testify regarding this Topic.

  TOPIC NO. 25:

                 The 2000 Report, the 2010 Report, and the Polymorphism Study, including

  without limitation, the XRPD patterns set forth on the pages with Bates number

  SA_JEV_0461999 and SA_JEV_0242454, and including the statement set forth on the page with

  Bates number SA_JEV_0072337 that “form B, the desolvated acetone solvate, is not isomorphic

  to the acetone solvate.”

  RESPONSE AND OBJECTION TO TOPIC NO. 25:

                 Subject to and without waiver of the foregoing General Objections, Plaintiffs will

  designate one or more witnesses to testify regarding this Topic.




                                                  22
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 31 of 54 PageID #: 3382




  April 28, 2016                         Respectfully submitted,



                                         By: /s/ Jason A. Leonard

                                         Liza M. Walsh, Esq.
                                         Tricia B. O’Reilly, Esq.
                                         Katelyn O'Reilly, Esq.
                                         CONNELL FOLEY LLP
                                         One Newark Center
                                         1085 Raymond Boulevard, 19th Floor
                                         Newark, New Jersey 07102
                                         (973) 757-1100
                                         (In Civil Action Nos. 14-7869, 14-8079, 14-
                                         8081, 14-8082, 15-287, 15-290, 15-1835, 15-
                                         2520, 15-2521, 15-2522, 15-2523, 15-2631,
                                         15-3392)

                                         Charles M. Lizza, Esq.
                                         William C. Baton, Esq.
                                         SAUL EWING LLP
                                         One Riverfront Plaza
                                         1037 Raymond Blvd., Suite 1520
                                         Newark, New Jersey 07102-5426
                                         (973) 286-6715
                                         (In Civil Action Nos. 15-776, 15-3107)

                                         Of Counsel:

                                         William E. Solander, Esq.
                                         Jason A. Leonard, Esq.
                                         FITZPATRICK, CELLA, HARPER & SCINTO
                                         1290 Avenue of the Americas
                                         New York, NY 10104-3800
                                         (212) 218-2100

                                         Attorneys for Plaintiffs,
                                         SANOFI-AVENTIS U.S. LLC, AVENTIS
                                         PHARMA S.A., and SANOFI




                                       23
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 32 of 54 PageID #: 3383




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 28, 2016, true and correct copies of PLAINTIFFS’

  RESPONSES AND OBJECTIONS TO DEFENDANTS’ NOTICE OF 30(b)(6) DEPOSITION

  were caused to be served upon the following in the manner indicated.



  Michael E. Patunas, Esq.                                       VIA ELECTRONIC MAIL
  Mayra V. Tarantino, Esq.
  PATUNAS TARANTINO, LLC
  24 Commerce Street, Suite 606
  Newark, NJ 07102
  Tel: (973) 396-8740
  Email: mpatunas@patunaslaw.com
          mtarantino@patunaslaw.com


  Daryl L. Wiesen, Esq. (pro hac vice)                           VIA ELECTRONIC MAIL
  Eric T. Romeo, Esq. (pro hac vice)
  GOODWIN PROCTER LLP
  53 State Street
  Exchange Place
  Boston, MA 02109
  Tel: (617) 570-1000
  Email: dwiesen@goodwinprocter.com
          eromeo@goodwinprocter.com


  John P. Hanish, Esq. (pro hac vice)                            VIA FIRST CLASS MAIL AND
  Brian J. Prew, Esq. (pro hac vice)
  Aviv Zalcenstein, Esq. (pro hac vice)                          ELECTRONIC MAIL
  GOODWIN PROCTER LLP
  The New York Times Building
  620 Eighth Avenue
  New York, NY 10018
  Tel: (212) 813-8800
  Email: jhanish@goodwinprocter.com
          bprew@goodwinprocter.com
          azalcenstein@goodwinprocter.com

  Attorneys for Defendant,
  Fresenius Kabi USA, LLC



                                                 1
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 33 of 54 PageID #: 3384




  Lisa J. Rodriguez, Esq.                            VIA ELECTRONIC MAIL
  SCHNADER HARRISON SEGAL &
  LEWIS LLP
  Woodland Falls Corporate Park
  220 Lake Drive East, Suite 200,
  Cherry Hill, NJ 08002-1165
  Tel: (856) 482-5741
  Email: ljrodriguez@schnader.com


  Imron T. Aly, Esq.                                 VIA FIRST CLASS MAIL AND
  Helen H. Ji, Esq.
  SCHIFF HARDIN LLP                                  ELECTRONIC MAIL
  233 South Wacker Drive, Suite 6600
  Chicago, IL 60606
  Tel: (312) 258-5500
  Email: ialy@schiffhardin.com
          hji@schiffhardin.com


  Gina M. Bassi, Esq.                                VIA ELECTRONIC MAIL
  SCHIFF HARDIN LLP
  666 Fifth Avenue, Suite 1700
  New York, NY 10103
  Tel: (212) 745-9545
  Email: gbassi@schiffhardin.com



  John K. Hsu, Esq.                                  VIA ELECTRONIC MAIL
  SCHIFF HARDIN LLP
  901 K Street NW, Suite 700
  Washington, DC 20001
  Tel: (212) 745-9545
  Email: jhsu@schiffhardin.com



  Attorneys for Defendant,
  Accord Healthcare, Inc.




                                        2
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 34 of 54 PageID #: 3385




     Christopher S. Casieri, Esq.               VIA ELECTRONIC MAIL
     Gabriela Materassi, Esq.
     MCNEELY HARE & WAR, LLP
     12 Roszel Road, Suite C104
     Princeton, NJ 08540
     Tel: (609) 731-3668
     Email: chris@miplaw.com
             materassi@miplaw.com


     William D. Hare, Esq.                      VIA FIRST CLASS MAIL AND
     MCNEELY HARE & WAR, LLP
     5335 Wisconsin Avenue, NW, Suite 440       ELECTRONIC MAIL
     Washington, DC 20015
     Tel: (202) 640-1801
     Email: bill@miplaw.com


     Attorneys for Defendants,
     BPI Labs, LLC and Belcher
     Pharmaceuticals, LLC




                                            3
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 35 of 54 PageID #: 3386




     Eric I. Abraham, Esq.                    VIA ELECTRONIC MAIL
     Christina L. Saveriano, Esq.
     HILL WALLACK, LLP
     202 Carnegie Center
     Princeton, NJ 08543
     Tel: (609) 734-6358
     Email: eia@hillwallack.com
             csaveriano@hillwallack.com


     Andrew M. Alul, Esq.                     VIA FIRST CLASS MAIL AND
     Roger J. Kiley, Esq.
     TAFT STETTINIUS & HOLLISTER              ELECTRONIC MAIL
     LLP
     111 East Wacker Drive, Suite 2800
     Chicago, IL 60601
     Tel: (312) 527-4000
     Email: aalul@taftlaw.com
             rkiley@taftlaw.com




     Attorneys for Defendants,
     Apotex Corp. and Apotex Inc.




                                          4
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 36 of 54 PageID #: 3387




     Robert J. Fettweis, Esq.                   VIA ELECTRONIC MAIL
     TRESSLER LLP
     744 Broad Street, Suite 1510
     Newark, NJ 07102
     Tel: (973) 848-2900
     Email: rfettweis@tresslerllp.com


     C. Kyle Musgrove, Esq.                     VIA FIRST CLASS MAIL AND
     John W. Bateman, Esq.
     Yongjin Zhu, Esq.                          ELECTRONIC MAIL
     HAYNES AND BOONE, LLP
     800 17th Street, NW, Suite 500
     Washington, DC 20006
     Tel: (202) 654-4500
     Email: kyle.musgrove@haynesboone.com
            John.Bateman@haynesboone.com
             yongjin.zhu@haynesboone.com


     Michael R. Ertel, Esq.                     VIA ELECTRONIC MAIL
     HAYNES AND BOONE, LLP
     30 Rockefeller Plaza, 26th Floor
     New York, NY 10112
     Tel: (212) 659-7300
     Email: michael.ertel@haynesboone.com


     Robert F. Vroom, Esq.                      VIA ELECTRONIC MAIL
     BRECKENRIDGE
     PHARMACEUTICAL, INC.
     60 E. 42nd Street, Suite 5210
     New York, NY 10165
     Tel: (646) 448-1309
     Email: rvroom@bpirx.com


     Attorneys for Defendant,
     Breckenridge Pharmaceutical, Inc.




                                            5
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 37 of 54 PageID #: 3388




     Arnold B. Calmann, Esq.                VIA ELECTRONIC MAIL
     Jeffrey S. Soos, Esq.
     Geri L. Albin, Esq.
     SAIBER LLC
     One Gateway Center,
     10th Floor, Suite 1000
     Newark, NJ 07102
     Tel: (973) 622-3333
     Email: abc@saiber.com
             jsoos@saiber.com
             galbin@saiber.com


     Matthew R. Reed, Esq.                  VIA FIRST CLASS MAIL AND
     WILSON SONSINI GOODRICH &
     ROSATI                                 ELECTRONIC MAIL
     650 Page Mill Road
     Palo Alto, CA 94304
     Tel: (650) 493-9300
     Email: mreed@wsgr.com


     Wendy L. Devine, Esq.                  VIA ELECTRONIC MAIL
     Clark Y. Lin. Esq.
     WILSON SONSINI GOODRICH &
     ROSATI
     12235 El Camino Real, Suite 200
     San Diego, CA 92130
     Tel: (858) 350-2300
     Email: wdevine@wsgr.com
             clin@wsgr.com


     S. Brei Gussack, Esq.                  VIA ELECTRONIC MAIL
     WILSON SONSINI GOODRICH &
     ROSATI
     1700 K Street, NW, Fifth Floor
     Washington, DC 20006
     Tel: (202) 973-8800
     Email: bgussack@wsgr.com


     Attorneys for Defendant,
     Mylan Laboratories Ltd.



                                        6
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 38 of 54 PageID #: 3389




  Gregory J. Bevelock, Esq.                    VIA ELECTRONIC MAIL
  LAW OFFICE OF GREGORY J.
  BEVELOCK, LLC
  12 Main Street, Suite 2
  Madison, NJ 07940
  Tel: (973) 845-2999
  Email: gbevelock@bevelocklaw.com


  Michael W. Johnson, Esq.                     VIA FIRST CLASS MAIL AND
  Thomas J. Meloro, Esq.
  WILLKIE FARR & GALLAGHER LLC                 ELECTRONIC MAIL
  787 Seventh Avenue
  New York, NY 10019
  Tel: (212) 728-8137
  Email: mjohnson1@willkie.com
          tmeloro@willkie.com



  Attorneys for Defendant,
  Actavis LLC




  Frank D. Rodriguez, Esq.                     VIA FIRST CLASS MAIL AND
  Min Yang, Esq.
  Dmitry Shelhoff, Esq.                        ELECTRONIC MAIL
  BUDD LARNER P.C.
  150 John F. Kennedy Parkway
  Short Hills, NJ 07078-2703
  Tel: (973) 379-4800
  Email: frodriguez@buddlarner.com
          myang@buddlarner.com
          dshelhoff@buddlarner.com


  Attorneys for Defendants,
  Dr. Reddy’s Laboratories, Inc. and Dr.
  Reddy’s Laboratories, Ltd.




                                           7
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 39 of 54 PageID #: 3390
Case 1:20-cv-00804-RGA Document 178-1 Filed 12/02/20 Page 40 of 54 PageID #: 3391




                         Exhibit C
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 141ofof1454PageID
                                                                        PageID#:#:1396
                                                                                   3392




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  SANOFI-AVENTIS U.S. LLC and                          )
  SANOFI MATURE IP,                                    )
                                                       )
                 Plaintiffs,                           )
                                                       )    C.A. No. 20-804 (RGA)
         v.                                            )    CONSOLIDATED
                                                       )
  ACTAVIS LLC, et al.,                                 )
                                                       )
                 Defendants.                           )
                                                       )
                                                       )
                                                       )


     DEFENDANTS’ NOTICE OF 30(b)(6) DEPOSITION OF PLAINTIFFS SANOFI-
                AVENTIS U.S. LLC AND SANOFI MATURE IP

         PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

  Procedure, Defendants Actavis LLC; Apotex Corp. and Apotex Inc.; Breckenridge

  Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.;

  Fresenius Kabi USA, LLC; Mylan Laboratories Ltd.; and Sandoz Inc. (collectively,

  “Defendants”), by and through their attorneys, hereby give notice of Defendants’ intention to

  take the deposition upon oral examination of Plaintiffs Sanofi-Aventis U.S. LLC (“Sanofi

  U.S.”) and Sanofi Mature IP (collectively, “Plaintiffs”) on a date and at a location to be

  mutually agreed upon by the parties, continuing from day to day until completed. The

  deposition will be recorded by stenographic means, and will be videotaped.

         Pursuant to Rule 30(b)(6), Sanofi is required to designate one or more knowledgeable

  persons to testify on its behalf with respect to the matters set forth in Schedule A (attached

  hereto). The person(s) so designated shall be required to testify as to those matters known or

  reasonably available to Plaintiffs. Separately for each deposition topic identified below, no


                                                -1-
                       Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 242ofof1454PageID
                                                                        PageID#:#:1397
                                                                                   3393




  later than 14 days prior to the deposition date, Plaintiffs shall identify in writing to Defendants

  the person(s) who will testify on their behalf, specifying the matters as to which each person

  will testify.



  Dated: September 24, 2020


                                                   SHAW KELLER LLP

                                                   /s/ Karen E. Keller
                                                   John W. Shaw (#3362)
   OF COUNSEL:                                     Karen E. Keller (#4489)
                                                   David M. Fry (#5486)
   Daryl L. Wiesen                                 Nathan R. Hoeschen (36232)
   Emily Rapalino                                  I.M. Pei Building
   GOODWIN PROCTER LLP
                                                   1105 North Market Street, 12th Floor
   100 Northern Avenue
                                                   Wilmington, DE 19801
   Boston, MA 02210
                                                   (302) 298-0700
   (617) 570-1000
                                                   jshaw@shawkeller.com
                                                   kkeller@shawkeller.com
   Aviv Zalcenstein
                                                   dfry@shawkeller.com
   Tiffany Mahmood
                                                   nhoeschen@shawkeller.com
   Joel Broussard
   GOODWIN PROCTER LLP                             Attorneys for Defendant Actavis LLC
   620 Eighth Avenue
   New York, NY 10018
   (212) 813-8800




                                                 -2-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 343ofof1454PageID
                                                                        PageID#:#:1398
                                                                                   3394



                                               PHILLIPS, MCLAUGHLIN, & HALL, P.A.

                                               /s/ Megan C. Haney
   OF COUNSEL:                                 John C. Phillips, Jr. (#110)
                                               Megan C. Haney (#5016)
   Andrew M. Alul                              1200 North Broom Street
   Richard R. Ruzich                           Wilmington, DE 19806
   Stephen R. Auten
   Roshan P. Shrestha                          (302) 655-4200
   TAFT STETTINIUS & HOLLISTER LLP             jcp@pmhdelaw.com
   111 East Wacker Drive, Suite 2800           mch@pmhdelaw.com
   Chicago, IL 60601-3713
   (312) 527-4000                              Attorneys for Defendants Apotex Corp. and
                                               Apotex Inc.
   Derek B. Lavender
   TAFT STETTINIUS & HOLLISTER LLP
   1 Indiana Square
   Indianapolis, IN 46204
   (317) 713-3500

                                               RICHARDS LAYTON & FINGER, P.A.

   OF COUNSEL:
                                               /s/ Kelly E. Farnan
                                               _____________________________________
   C. Kyle Musgrove                            Kelly E. Farnan (#4395)
   PARKER POE ADAMS & BERNSTEIN LLP            Valerie A. Caras (#6608)
   620 South Tryon Street, Suite 800           One Rodney Square
   Charlotte, NC 28202                         920 North King Street
   (704) 372-9000                              Wilmington, DE 19801
   Elizabeth M. Crompton                       (302) 651-7700
   John W. Bateman                             farnan@rlf.com
   PARKER POE ADAMS & BERNSTEIN LLP            caras@rlf.com
   1400 K Street NW, Suite 1000
   Washington, DC 20005                        Attorneys for Defendant Breckenridge
   (202) 434-9100                              Pharmaceutical, Inc.
   Bruce D. DeRenzi
   BRECKENRIDGE PHARMACEUTICAL, INC.
   15 Massirio Drive, Suite 201
   Berlin, CT 06037
   (646) 448-1308




                                              -3-
                     Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 444ofof1454PageID
                                                                        PageID#:#:1399
                                                                                   3395




                                              SMITH, KATZENSTEIN & JENKINS LLP

                                              /s/ Eve H. Ormerod
   OF COUNSEL:
                                              Neal C. Belgam (#2721)
   James P. Barabas                           Eve H. Ormerod (#5369)
   Frank D. Rodriguez                         1000 West Street, Suite 1501
   WINDELS MARX LANE & MITTENDORF,            Wilmington, DE 19801
   LLP                                        (302) 652-8400
   One Giralda Farms, Suite 100               nbelgam@skjlaw.com
   Madison, NJ 07940                          eormerod@skjlaw.com
   (973) 966-3200
                                              Attorneys for Dr. Reddy’s Laboratories, Inc. and
                                              Dr. Reddy’s Laboratories, Ltd.

                                              POTTER ANDERSON & CORROON LLP

                                              /s/ Bindu A. Palapura
   OF COUNSEL:
                                              David E. Moore (#3983)
   Matthew R. Reed                            Bindu A. Palapura (#5370)
   G. Edward Powell, III                      Tracey E. Timlin (#6469)
   WILSON SONSINI GOODRICH AND ROSATI         Hercules Plaza, 6th Floor
   650 Page Mill Road                         1313 North Market Street
   Palo Alto, CA 94304
   (650) 493-9300                             Wilmington, DE 19801
                                              (302) 984-6000
   Wendy Lynn Devine                          dmoore@potteranderson.com
   Kristina M. Hanson                         bpalapura@potteranderson.com
   WILSON SONSINI GOODRICH AND ROSATI         ttimlin@potteranderson.com
   One Market Plaza
   Spear Tower, Suite 300
   San Francisco, CA 94105                    Attorneys for Defendant Mylan Laboratories
   (415) 947-2000                             Limited




                                             -4-
                    Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 545ofof1454PageID
                                                                        PageID#:#:1400
                                                                                   3396



                                              HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                              /s/ Dominick T. Gattuso
   OF COUNSEL:
                                              Dominick T. Gattuso (#3630)
   Daryl L. Wiesen                            300 Delaware Avenue, Suite 200
   Emily Rapalino                             Wilmington, DE 19801
   GOODWIN PROCTER LLP                        (302) 472-7311
   100 Northern Avenue                        dgattuso@hegh.law
   Boston, MA 02210
   (617) 570-1000                             Attorneys for Defendants Sandoz Inc. and
                                              Fresenius Kabi USA, LLC
   Aviv Zalcenstein
   Tiffany Mahmood
   Joel Broussard
   GOODWIN PROCTER LLP
   620 Eighth Avenue
   New York, NY 10018
   (212) 813-8800

  6880730




                                             -5-
                    Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 646ofof1454PageID
                                                                        PageID#:#:1401
                                                                                   3397




                                             SCHEDULE A

                               INSTRUCTIONS AND DEFINITIONS

          1.      “All” shall be construed as all and each, and the term “each” shall be construed

  as all and each.

          2.      “Sanofi U.S.” means the plaintiff Sanofi-Aventis U.S. LLC and any and all

  predecessors, successors, divisions, subsidiaries, or joint ventures thereof, together with any and

  all parent or affiliated companies or corporations, and all officers, directors, employees, agents,

  attorneys, representatives, partners, affiliates, and all other persons or entities acting or

  purporting to act or that have acted or purported to have acted on behalf of any of the foregoing.

          3.      “Sanofi Mature IP” means the plaintiff Sanofi Mature IP and any and all

  predecessors, successors, divisions, subsidiaries, or joint ventures thereof, together with any and

  all parent or affiliated companies or corporations, and all officers, directors, employees, agents,

  attorneys, representatives, partners, affiliates, and all other persons or entities acting or

  purporting to act or that have acted or purported to have acted on behalf of any of the foregoing.

          4.      “RPR” means Rhône-Poulenc Rorer S.A. and any and all predecessors,

  successors, divisions, subsidiaries, or joint ventures thereof, together with any and all parent or

  affiliated companies or corporations, and all officers, directors, employees, agents, attorneys,

  representatives, partners, affiliates, and all other persons or entities acting or purporting to act or

  that have acted or purported to have acted on behalf of any of the foregoing.

          5.      “Plaintiffs,” “you,” and “your” means Sanofi U.S. or Sanofi Mature IP.

          6.      “Defendant” or “Defendants,” as used herein, refers to and includes any one, any

  combination, or all of Fresenius Kabi USA, LLC, Breckenridge Pharmaceutical, Inc., Apotex




                                                 -1-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 747ofof1454PageID
                                                                        PageID#:#:1402
                                                                                   3398




  Corp., Apotex Inc., Mylan Laboratories Ltd., Actavis LLC, Dr. Reddy’s Laboratories, Inc., Dr.

  Reddy’s Laboratories, Ltd., and Sandoz Inc.

         7.      The terms “third party” and “third parties” refer to any natural person or any

  business, legal and/or governmental entity, and/or association other than Plaintiffs or

  Defendants.

         8.      “FDA” means the United States Food and Drug Administration, including but

  not limited to any officers, employees, units, departments, or centers that comprise it.

         9.      The term “document” is defined to be synonymous in meaning and equal in

  scope to the usage of this term in Fed. R. Civ. P. 34, and specifically includes documents (such

  as email, word processing files, and other computerized data) that may exist only in electronic

  form. A draft or non-identical copy is a separate document within the meaning of this term.

         10.     The terms “communicate” or “communication” means every contact of any

  nature, whether oral or written, from one person to another, and any evidence of such contact,

  including without limitation any correspondence, memoranda, notes, diaries, daily calendars,

  electronic mail messages, voicemail messages, “instant messages,” computer files, electronic or

  magnetic media, or other documents containing such contacts.

         11.     The terms “refer or relate to” and “concerning” mean regarding, referring to,

  relating to, reflecting, discussing, describing, embodying, mentioning, showing, commenting on,

  evidencing, comprising, constituting, or summarizing.

         12.     The term “person” means any natural person or any business, legal, or

  governmental entity or association and the officers, directors, employees, agents, and attorneys

  thereof.

         13.     The term “the ’110 patent” means United States Patent No. 10,583,110.



                                                -2-
                       Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 848ofof1454PageID
                                                                        PageID#:#:1403
                                                                                   3399




         14.     The term “the ’777 patent” means United States Patent No. 10,716,777.

         15.     The term “patents-in-suit” means the ’110 patent and the ’777 patent, both

  collectively and individually, and any other United States patents asserted by Plaintiffs against

  Defendants in this action.

         16.     The term “Instant Litigation” means any litigation, whether in the United States

  or outside the United States, between Plaintiffs and any of the Defendants relating to the

  patents-in-suit or any foreign counterparts of the patents-in-suit, including but not limited to

  Sanofi-Aventis U.S. LLC et al. v. Actavis LLC et al., No. 1:20-cv-00804-RGA.

         17.     The term “Prior New Jersey Litigation” means any or all of Sanofi-Aventis U.S.

  LLC et al. v. Fresenius Kabi USA, LLC, No. 3:14-cv-07869-MAS-LHG, 3:14-cv-08082-MAS-

  LHG, 3:15-cv-02631-MAS-LHG; Sanofi-Aventis U.S. LLC et al. v. Accord Healthcare, Inc.,

  No. 3:14-cv-08079-MAS-LHG, 3:15-cv-02520-MAS-LHG; Sanofi-Aventis U.S. LLC et al. v.

  Actavis LLC, No. 3:15-cv-00766-MAS-LHG, 3:15-cv-03107-MAS-LHG; Sanofi-Aventis U.S.

  LLC et al. v. Apotex Corp. et al., No. 3:15-cv-00287-MAS-LHG, 3:15-cv-01835-MAS-LHG;

  Sanofi-Aventis U.S. LLC et al. v. BPI Labs, LLC et al., LLC, No. 3:14-cv-08081-MAS-LHG,

  3:15-cv-02521-MAS-LHG; Sanofi-Aventis U.S. LLC et al. v. Breckenridge Pharmaceutical,

  Inc., No. 3:15-cv-00289-MASLHG, 3:15-cv-01836-MAS-LHG; Sanofi-Aventis U.S. LLC et al.

  v. Mylan Laboratories Ltd., No. 3:15-cv-00290-MAS-LHG, 3:15-cv-03392-MAS-LHG; Sanofi-

  Aventis U.S. LLC et al. v. Dr. Reddy’s Labs., Inc. et al., 3:15-cv-02522-MAS-LHG; Sanofi-

  Aventis U.S. LLC et al. v. Glenmark Pharms., Inc., USA et al., 3:15-cv-02523-MAS-LHG.




                                                 -3-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
       1:20-cv-00804-RGA Document
                          Document178-1
                                   108 Filed
                                        Filed 09/24/20
                                              12/02/20 Page
                                                       Page 949ofof1454PageID
                                                                        PageID#:#:1404
                                                                                   3400




         18.     The terms “taxol derivative(s),” “taxoid(s),” or “taxoid compound(s)” refer to

  one or more chemical compounds having a chemical structure that is the same or similar to that

  of taxol (paclitaxel). Taxol has the following structure:




         19.     The term “cabazitaxel” means the taxoid compound with the following structure:




         20.     The term “JEVTANA®” means the pharmaceutical composition that includes

  cabazitaxel as the active pharmaceutical ingredient described in Plaintiffs’ New Drug

  Application No. 201023 and marketed and sold by Plaintiffs in the United States under the

  trademark JEVTANA® KIT.

         21.     The term “Prior Art” means any and all information, documents, patents, printed

  publications, sales, actions, or anything else that qualifies as prior art under 35 U.S.C. § 102 or

  under 35 U.S.C. § 103 (prior to the AIA amendments).




                                                 -4-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
      1:20-cv-00804-RGA Document
                         Document178-1
                                  108 Filed
                                       Filed09/24/20
                                             12/02/20 Page
                                                       Page10
                                                            50ofof14
                                                                   54PageID
                                                                      PageID#:#:1405
                                                                                 3401




         22.     The term “Defendants’ NDAs” means collectively or individually New Drug

  Application Nos. 207937 (“Fresenius’s NDA”), 208715 (“Sandoz’s NDA”), and 207970

  (“Actavis’s NDA”).

         23.     The term “Defendants’ ANDAs” means collectively or individually Abbreviated

  New Drug Application Nos. 207591 (“Fresenius’s ANDA”), 207736 (“Apotex’s ANDA”),

  207619 (“Breckenridge’s ANDA”), 207381 (“Mylan’s ANDA”), and 207718 (“DRL’s

  ANDA”).

         24.     The term “Named Inventor” means each of the individual inventors named on the

  face of the Patents-in-Suit.

         25.     The term “PTO,” as used herein, refers to and includes the United States Patent

  and Trademark Office.

         26.     The term “foreign counterpart” means any non-United States patent or patent

  application that directly or indirectly claims priority to the Patents-in-Suit.

         27.     The term “test,” “tested,” or “testing,” as used herein, refers to and includes

  subjecting to any measurement, observation, or analysis and/or results, data, output, charts or

  interpretation thereof performed by or on behalf of Plaintiffs, whether completed or not, and

  shall be construed to include all protocols, procedures or methods therefore. Concerning any

  “tests” or “testing” done in full or in part by any scientific instrument, including without

  limitation, spectroscopy, chromatography, x-ray crystallography, x-ray power diffraction, single

  crystal x-ray diffraction, thermogravimetric analysis, differential thermal analysis, differential

  scanning calorimetry, melting point analysis, electron microscopy, infrared spectroscopy, NMR

  spectroscopy, Raman spectroscopy or mass spectrometry shall be construed to include all

  protocols, procedures, or methods used in maintaining and operating the instrument, procedures



                                                 -5-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
      1:20-cv-00804-RGA Document
                         Document178-1
                                  108 Filed
                                       Filed09/24/20
                                             12/02/20 Page
                                                       Page11
                                                            51ofof14
                                                                   54PageID
                                                                      PageID#:#:1406
                                                                                 3402




  or methods used in maintaining and operating the instrument, the conditions under which the

  testing was performed, all data or information input to the instrument for conducting the test or

  tests, all output, whether in hardcopy or in the form of computer or digital files, including,

  without limitation, all data, files, CD or DVD discs, floppy discs, graphs, charts, pictures,

  photographs, or spectra and all interpretation or subsequent analysis of the data obtained or

  inferred through such testing including, without limitation, all such subsequent data

  interpretation done, in full or in part by means or with the assistance of any computer or

  computer program or software.

         28.     When referring to a person, the term “identify” means to give, to the extent

  known, the person’s full name, present or last known address, and, additionally, the present or

  last known place of employment.

         29.     “And” and “or” each shall be construed either disjunctively or conjunctively as

  necessary to bring within the scope of the discovery request all responses that might otherwise

  be construed to be outside of its scope.

         30.     The use of the singular form of any word includes the plural and vice versa.

         31.     Except when express reference is made to another paragraph, each paragraph

  herein should be construed independently and not by reference to any other paragraph herein for

  purpose of limitation.

                                      DEPOSITION TOPICS

         1.      The conception and reduction to practice of the alleged inventions claimed in the

  patents-in-suit, including, without limitation, the dates and circumstances leading to the

  conception and reduction to practice, the contribution of the Named Inventors to that conception




                                                -6-
                       Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
      1:20-cv-00804-RGA Document
                         Document178-1
                                  108 Filed
                                       Filed09/24/20
                                             12/02/20 Page
                                                       Page12
                                                            52ofof14
                                                                   54PageID
                                                                      PageID#:#:1407
                                                                                 3403




  and reduction to practice, and the contribution of any other person materially involved in that

  conception or reduction to practice.

         2.      All research, development, trials, and experimentation proposed or conducted by

  or for Plaintiffs and/or RPR regarding the alleged inventions claimed in the patents-in-suit,

  including research, development, trials, or experimentation proposed or conducted by or for

  Plaintiffs and/or RPR regarding the use of cabazitaxel to treat hormone-refractory prostate

  cancer, and the identity of all those involved and their respective roles.

         3.      The TROPIC study including how it was conducted, persons involved, and

  confidentiality (or lack thereof) of the treatment protocol employed.

         4.      The PROSELICA study including how it was conducted, persons involved, and

  timing and manner of data collection.

         5.      The first public disclosure of the inventions of the patents-in-suit.

         6.      The preparation, filing, and prosecution of the patents-in-suit, including

  identification of persons and other entities involved during such prosecution and the earliest

  claimed priority date for each asserted claim of the patents-in-suit.

         7.      All facts relating to the Examples, Tables, and Figures set forth in the patents-in-

  suit, including, but not limited to, notebooks, workbooks, investigations, summaries, meeting

  notes or minutes, reports, presentations, evaluations, analyses, protocols, experimental

  conditions, equipment conditions, lab notebooks, test data, analytical data, and results or

  conclusions reached from such tests or studies, and the identity of all those involved and their

  respective roles.

         8.      Plaintiffs’ corporate structure, the relationship between Sanofi Mature IP, Sanofi

  U.S., RPR, and the Named Inventors, and all agreements between and among the Plaintiffs



                                                 -7-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
      1:20-cv-00804-RGA Document
                         Document178-1
                                  108 Filed
                                       Filed09/24/20
                                             12/02/20 Page
                                                       Page13
                                                            53ofof14
                                                                   54PageID
                                                                      PageID#:#:1408
                                                                                 3404




  and/or RPR and the Named Inventors concerning the patents-in-suit, including but not limited

  to, those relating to litigation assistance, testimony, or patenting.

          9.      The ownership of the patents-in-suit and any transfer, grant, conveyance,

  assignment, license, attempt to license, offer to license, or other agreements relating to any

  interest or right to the patents-in-suit and any product embodying any claim of the patents-in-

  suit.

          10.     All communications between Plaintiffs, RPR, and/or any third party concerning

  any of the patents-in-suit, the infringement, validity or enforceability of those patents, or any

  other issue in the Instant Litigation or the Prior New Jersey Litigation.

          11.     The experimental work of the Named Inventors and any person working with

  them with respect to cabazitaxel including all communications between Plaintiffs or RPR and

  Sunil Gupta, or any person working with him with respect to cabazitaxel.

          12.     All communications to third parties by RPR, Plaintiffs, and/or the Named

  Inventors regarding RPR and/or Plaintiffs’ phase III clinical trials for a cabazitaxel drug

  product.

          13.     The preparation, filing, and contents of any NDA or IND relating to cabazitaxel

  or JEVTANA® and any communications, amendments, or supplements related thereto,

  including any correspondence among Plaintiffs, RPR, and/or the FDA regarding NDA No.

  201023, cabazitaxel, JEVTANA®, Defendants’ ANDAs, Defendants’ NDAs, or any citizen

  petition relating to cabazitaxel.

          14.     All versions of the prescribing information for JEVTANA® and the contents

  thereof, including the Indications and Usage and Dosage and Administration sections and the

  clinical trial summaries set forth therein.



                                                 -8-
                        Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
Case
 Case1:20-cv-00804-RGA
      1:20-cv-00804-RGA Document
                         Document178-1
                                  108 Filed
                                       Filed09/24/20
                                             12/02/20 Page
                                                       Page14
                                                            54ofof14
                                                                   54PageID
                                                                      PageID#:#:1409
                                                                                 3405




          15.      The indications for which Sanofi has sought and/or secured FDA approval with

  respect to JEVTANA®, including JEVTANA®’s current FDA-approved indication.

          16.      The basis for and evidence of any and all secondary considerations or objective

  indicia of non-obviousness of the patents-in-suit, including commercial success, unexpected

  results, skepticism, praise, long-felt need, failure of others, the relevant market for JEVTANA®,

  the process(es) used to make the cabazitaxel incorporated in JEVTANA®, teaching away, and

  any nexus between the claims of the patents-in-suit and any secondary considerations relied on

  by Plaintiffs.

          17.      The commercialization, promotion, marketing, and sale of JEVTANA®,

  including but not limited to, advertising, promotion, target markets, market penetration, launch

  plans, business plans, marketing plans and strategies, sales and profits, and the impact of such

  marketing and advertising efforts.

          18.      The resources, including monetary costs and expenses, Plaintiffs have spent

  advertising, marketing, and/or promoting JEVTANA® and Plaintiffs’ pricing policies for

  JEVTANA®, including discounts, rebates, samples, coupons, and special pricing promotions.

          19.      Actual and projected unit sales, gross and net sales, profits, losses, and costs

  (including research and development, selling and marketing expenses, general and

  administrative expenses, and expenses relating to FDA approval process) for any product

  embodying the claimed subject matter of the patents-in-suit or sold under the trade name

  JEVTANA®, including market and financial analyses that consider entry of any generic

  cabazitaxel injection, including an unbranded or authorized generic version of JEVTANA®.




                                                  -9-
                         Defendants’ Notice of 30(b)(6) Deposition of Plaintiffs
